internal_revenue_service number release date index number --------------------------------------- ---------------------------------- ------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc ita plr-151508-10 date date re request for private_letter_ruling under sec_168 re request for private_letter_ruling under sec_168 ------------- taxpayer ----------------------------------------------------------- state1 location1 ---------------- a b c -------------------------------- ---------------------------------- --------------------------------------- dear -------------- this letter responds to a letter dated date submitted by taxpayer requesting a ruling under sec_168 of the internal_revenue_code facts taxpayer represents that the facts are as follows taxpayer is a limited_liability_company organized under the laws of state1 taxpayer has not elected to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the income_tax regulations taxpayer has been organized for the purpose of financing building owning and operating a wind facility in location1 the wind farm the sole member of taxpayer is a a limited_partnership organized under the laws of state1 a has not elected to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 a limited_partnership_interest in a is held by b a limited_partnership organized under the laws of state1 the general_partner of a is c a limited_liability_company organized under the laws of state1 c has not elected to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 the sole member of c is b plr-151508-10 taxpayer currently is treated as a disregarded_entity for federal_income_tax purposes membership interests in taxpayer or interests in a or c may be offered to various parties as a means of raising capital for the construction and operation of the wind farm if membership interests in taxpayer are sold to investors taxpayer will be treated as a partnership for federal_income_tax purposes if instead percent ownership of taxpayer is retained by a and interests in a or c are sold to investors the assets of taxpayer will be treated as owned directly by a which will be treated as a partnership for federal_income_tax purposes in either circumstance the wind farm will be treated as held by a partnership for federal_income_tax purposes during the period beginning on the date that the wind farm’s first wind turbine is placed_in_service and ending on the last day of the depreciation period of the wind farm’s last wind turbine placed_in_service or if later the date that is five years from the date the wind farm’s last wind turbine is placed_in_service all of the wind farm’s beneficial owners either directly or through entities classified as disregarded entities or partnerships for federal_income_tax purposes will be citizens of the united_states none of whom will be entitled to the benefits of sec_931 or sec_933 or domestic corporations none of whom will have made an election under former sec_936 ruling requested taxpayer requests a ruling that the wind farm will not be treated as property which is used predominantly outside the united_states within the meaning of sec_168 law and analysis sec_168 provides that any tangible_property used predominantly outside the united_states during the taxable_year must be determined under the alternative_depreciation_system of sec_168 sec_168 lists exceptions to sec_168 for certain property used outside the united_states sec_168 provides that property will not be treated as used predominantly outside the united_states if the property is owned by a domestic_corporation other than a corporation which has an election in effect under sec_936 or by a united_states citizen other than a citizen entitled to the benefits of sec_931 or sec_933 and which is used predominantly in a possession_of_the_united_states by such a corporation or such a citizen or by a corporation created or organized in or under the law of a possession_of_the_united_states the background of sec_168 provides insight in determining whether sec_168 applies to domestic partnerships where all of the partners are domestic corporations none of which has an election in effect under sec_936 or united_states citizens none of whom is entitled to the benefits of sec_931 or sec_933 the rules in plr-151508-10 g are derived from former sec_48 prior to sec_168 provided in relevant part that for purposes of sec_168 rules similar to the rules under sec_48 including the exceptions contained in sec_48 shall apply in determining whether property is used predominantly outside the united_states when former sec_48 was repealed as a deadwood provision in sec_168 was amended to incorporate the enumerated exceptions contained in former sec_48 see of the omnibus budget reconciliation act of publaw_101_508 the act the language of sec_168 is the same as the language in former sec_48 prior to its repeal in the senate_finance_committee stated the following comment in relevant part on the reason for the enactment of former sec_48 your committee’s amendment extends the application of the investment_credit provision to property used in a possession by a u_s_person or by a corporation organized in a possession provided the property would otherwise have qualified for the investment_credit this rule is not extended if the property is owned or used in the possession by u s persons who are presently exempt from u s tax due to the application of the special provisions of the code which exempt u s persons who derive substantially_all of their income from a u s possession sec_931 sec_932 sec_933 sec_934 s rep no 89th cong 2d sess 1966_2_cb_1100 based on this senate report it appears that congress intended former sec_48 to apply to united_states persons even though the literal language of former sec_48 applied to united_states citizens or domestic corporations when former sec_48 was enacted in the term united_states_person was defined under sec_7701 of the code as meaning a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation and d any estate_or_trust other than a foreign_estate or foreign_trust within the meaning of sec_7701 of the code similar to former sec_48 the literal wording of sec_168 applies to domestic corporations or united_states citizens but not to domestic partnerships however the repeal of the deadwood provisions and the amendment to sec_168 by of the act were not intended to be substantive changes in the tax law h_r rep no 101st cong 2d sess date sec_7701 defines the term united_states_person as a a citizen or resident_of_the_united_states b a domestic_partnership c a domestic_corporation d any estate other than a foreign_estate within the meaning of sec_7701 and e any trust if a court within the united_states is able to exercise primary supervision over the administration of the trust and one or more united_states persons have the authority to control all substantial decisions of the trust plr-151508-10 in light of the legislative_history of sec_168 and former sec_48 we believe that sec_168 is intended to apply to a domestic_partnership where all of its partners are domestic corporations that do not have an election in effect under sec_936 or are united_states citizens that are not entitled to the benefits of sec_931 or sec_933 conclusion in this case taxpayer represents that the wind farm is in location1 which is a possession_of_the_united_states during the period beginning on the date that the wind farm’s first wind turbine is placed_in_service and ending on the last day of the depreciation period of the wind farms’ last wind turbine placed_in_service taxpayer also represents that i all of the wind farm’s beneficial owners either directly or through entities classified as disregarded entities or partnerships for federal_income_tax purposes will be united_states citizens or domestic corporations ii none of the beneficial owners who are united_states citizens are entitled to the benefits of sec_931 or sec_933 and iii none of the beneficial owners who are domestic corporations has an election in effect under former sec_936 the representations made by taxpayer in the preceding sentence are material representations if the membership interests in taxpayer are sold to investors or if percent ownership of taxpayer is retained by a and interests in a or c are sold to investors taxpayer further represents that taxpayer or a as applicable will be treated as a partnership for federal_income_tax purposes and thus in either circumstance the wind farm will be treated as held by a partnership for federal_income_tax purposes provided that taxpayer or a as applicable is a domestic_partnership where all of its partners are domestic corporations other than a corporation which has an election in effect under sec_936 or united_states citizens other than a citizen entitled to the benefits of sec_931 or sec_933 the wind farm is property described in sec_168 and thus the wind farm will not be treated as property that is used predominantly outside the united_states within the meaning of sec_168 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director plr-151508-10 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting
